                                          Case 4:21-cv-00091-YGR Document 26 Filed 01/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD ISOZAKI,                                    Case No. 21-cv-091-YGR
                                                        Plaintiff,                          ORDER GRANTING IN PART EX PARTE
                                   8
                                                                                            MOTIONS RE: SCHEDULING ON
                                                   v.
                                   9                                                        PRELIMINARY INJUNCTION AND MOTION
                                         RESOLUTE CAPITAL PARTNERS, LTD. LLC,               TO COMPEL ARBITRATION
                                  10
                                         et al.,
                                  11                                                        Dkt. Nos. 19, 21
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff Donald Isozaki has filed an ex parte motion to extend certain deadlines on the
                                  14
                                       pending motion for preliminary injunction. (Dkt. No. 19) Defendants Resolute Capital Partners
                                  15
                                       LTD., LLC, Resolute Capital Managers, LLC, Legacy Energy, LLC, PetroRock Mineral Holdings,
                                  16
                                       LLC, HomeBound Resources, LLC, HomeBound, Inc., Home Bound Financial Group, LP,
                                  17
                                       Mercury Operating, LLC, Stefan Toth, Ted Etheredge, and Pablo Cortez (collectively, “RCP”)
                                  18
                                       have filed an exparte application for a stay and to shorten time on briefing and hearing a motion to
                                  19
                                       compel arbitration or, in the alternative, to dismiss. (Dkt. No. 21.)
                                  20
                                              RCP has already filed its opposition to the preliminary injunction on January 18, 2021
                                  21
                                       (Dkt. No. 25), consistent with the Court’s order of January 8, 2021. Plaintiff shall file any reply to
                                  22
                                       RCP’s opposition to the preliminary injunction motion no later than January 25, 2021.
                                  23
                                              Plaintiff shall file a proof of service as to defendant Thomas Powell by January 19, 2021,
                                  24
                                       as requested in plaintiff’s motion. If plaintiff files a proof of service showing that Powell was
                                  25
                                       served by that time, Powell must file any opposition or joinder no later than January 26, 2021,
                                  26
                                       and plaintiff may file a reply to any additional arguments raised by Powell no later than January
                                  27
                                       28, 2021.
                                  28
                                          Case 4:21-cv-00091-YGR Document 26 Filed 01/19/21 Page 2 of 2




                                   1          The hearing on plaintiff’s motion for preliminary injunction, currently set for January 26,

                                   2   2021, is CONTINUED to February 2, 2021 at 2:00 p.m. on the Court’s Zoom videoconference

                                   3   platform.

                                   4          RCP’s ex parte application to shorten on their motion to compel arbitration is GRANTED.

                                   5   RCP’s filing at Docket No. 21 is deemed their moving papers. Plaintiff’s opposition filed at

                                   6   Docket No. 24, focused almost entirely on the merits of the motion to compel arbitration, and is

                                   7   deemed his opposition. Any reply shall be filed by RCP no later than January 25, 2021, and the

                                   8   hearing on the motion shall be set concurrently for hearing with the preliminary injunction motion

                                   9   on February 2, 2021, at 2:00 p.m.

                                  10          This terminates Docket No. 19 and 21.

                                  11          IT IS SO ORDERED.

                                  12   Dated: January 19, 2021
Northern District of California
 United States District Court




                                                                                       ______________________________________
                                  13
                                                                                            YVONNE GONZALEZ ROGERS
                                  14                                                       UNITED STATES DISTRICT JUDGE

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
